Citation Nr: 1500799	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-42 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a bilateral foot condition, to include amputation of bilateral 5th toes and hammer toes.

2.  Entitlement to service connection for a bilateral foot condition, to include amputation of bilateral 5th toes and hammer toes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to April 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is associated with the claims files.

The issue of entitlement to service connection for a bilateral foot condition, to include amputation of bilateral 5th toes and hammer toes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 1974 rating decision, the RO denied entitlement to service connection for amputation of bilateral 5th toes; the Veteran did not appeal and the decision became final in August 1975.

2.  Evidence received since the August 1974 rating decision relates to an unestablished fact necessary to substantiate a claim for service connection and raises a reasonable possibility of substantiating the claim.






CONCLUSION OF LAW

The August 1974 decision of the Board is final; new and material evidence has been received and the claim of entitlement to service connection is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board finds that VA compliance is sufficient to permit review of the petition to reopen for entitlement to service connection for a bilateral foot condition.  As the determination below represents a grant of the petition to reopen and the claim for service connection for a bilateral foot condition is being remanded for further development, a detailed discussion of VA's duty is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 ; Kent v. Nicholson, 20 Vet. App. 1 (2006).

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

Since the August 1974 rating decision, the Veteran submitted statements in support of his claim indicating his belief that his toe amputations were caused by aggravation of his foot condition, to include hammer toes, during service; he also testified at a hearing before the Board in May 2014 repeating the argument that his combat boots led to aggravation of his hammer toes necessitating amputation of his 5th toes one year following his medical discharge from service.  This evidence is "new" as it was not considered by the RO in 1974.  It is also material because originally in 1974, the RO did not consider the possibility of aggravation in the initial evaluation of the claim.  Such evidence indicates a possible relationship between the amputation of the Veteran's toes and service.  Because evidence of aggravation raises the possibility that the Veteran's foot condition was permanently worsened by his military service, it may serve to substantiate the claim for service connection.  The evidence serves to show that the Veteran's feet were asymptomatic upon entry into service, became symptomatic during service and remained symptomatic following separation from service which, the Veteran argues, led to an amputation of  his bilateral 5th toes, i.e. his current disability.  
 
Accordingly, the Board determines that there is new and material evidence sufficient to reopen the Veteran's service connection claim.  Therefore, the appeal, to this extent only, is granted.

ORDER

The August 1974 Board decision is final; new and material evidence has been received and the claim seeking service connection for a bilateral foot condition, to include amputation of the bilateral 5th toes and hammer toes, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

REMAND

The Veteran contends that the hammer toes noted in his service treatment records were aggravated by marching in combat boots that were too small leading to the bilateral amputation of his 5th toes only 13 months after separation from service.

The Veteran's entrance examination does not indicate any abnormalities of the feet.  The Veteran maintains that he was not having problems with his feet at that time and the first time he experienced problems with his feet was during basic training within the first weeks of service.

The Veteran sought treatment during basic training on March 26, 1969.  The service treatment record indicated congenital deformity of both feet and that the lateral toes were curled over medials with much pain while marching. It was noted there was "claw and hammer of both 5th toes" which caused pain and "pain on flexion of V toes".

A Medical Board Report dated April 2, 1969 indicated the Veteran had been examined by the Orthopedic Service and diagnosed with multiple congenital anomalies of the feet, symptomatic.  The Clinical Record accompanying the report indicated the Veteran had "claw and hammertoe deformity of both feet with pain bilaterally during marching".  On x-ray, the examiner indicated there was either fusion of first and second cuneiforms, or absence of second cuneiform and cuboid with the navicular fused to cuboid. Subluxation of the fifth metatarsal phalangeal joints was also noted.  The initial recommendation was a return to duty and referral back to Orthopedics if the Veteran experienced continued difficulty.  After further attempts at basic training, the Veteran was found "to have continued pain and difficulty" and discharge was recommended.  The Medical Board Report listed the approximate date of origin of the Veteran's anomalies of the feet as "Birth."  It was indicated that the Veteran was "unable to perform duty requiring prolonged marching, standing or heavy lifting."  His application for discharge was approved.  

Following separation from service, the Veteran sought treatment for his feet at York Hospital in May 1970.  His chief complaint was overlapping fifth toes.  It was indicated that the toes only bothered him when he wore shoes.  He was admitted to the hospital for "elective amputation of the 5th toes." 

In April 1974, the Veteran filed a claim for service connection for "amputation, little toes - 1969."  This claim was denied in August 1974 because amputation of the little toes did not take place while the Veteran was serving on active duty and the Veteran had congenital anomalies that existed from birth for which compensation could not be paid.

VA treatment records dated from 2009 to the present indicate podiatry treatment for preventive diabetic foot care and indicate the Veteran has pain in his feet and diabetic neuropathy.  An April 2009 record indicate the Veteran had painful hammer toes and was discharged from service on account of that deformity prior to amputation of the bilateral 5th toes.  A July 2009 record indicated an assessment of status post "fifth toe amputation for hammer toe deformity."  

At his hearing before the Board in May 2014, the Veteran indicated that he did not have any problems with his feet during childhood and that he played football in high school without any discomfort.  He indicated his only problem was his military issue shoes after entrance into service.  He indicated the foot rubbed the outside of his feet and aggravated them which caused his 5th toes to swell and blister.  He indicated he sought treatment and was sent back to basic training.  Thereafter, the pain and problems with his feet continued and he was given a medical discharge.  It is his belief that if he had never gone into the service, his hammer toes would not have been aggravated and he would never have had to have his toes amputated.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Here, no abnormalities of the feet were noted on the entrance examination.  Upon review of the service treatment records, however, the Board concludes that it is undebatable that the foot anomalies noted during the first month of service pre-existed his enlistment in the military, although prior to service they exhibited no symptoms.  Despite such finding, at this time, there is not enough evidence in the record to determine whether the pre-exiting abnormalities were aggravated by service such that amputation was required after service.

When considering a claim for disability benefits, VA must provide the claimant an examination when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is evidence the Veteran had claw and hammer toes that became symptomatic during service and that he no longer has 5th toes due to amputation.  There is also evidence of injury in service caused by his boots that made it impossible for him to complete basic training.  In addition, there is evidence that the hammer toes noted during service were aggravated during basic training leading to the need for amputation. 

The Board finds that denial of the claim prior to providing the Veteran a VA examination would be premature.  Thus, the Board will remand the claim to obtain an opinion as to whether there is undebatable evidence that pre-existing abnormality or abnormalities of the Veteran's feet was/were not aggravated by his weeks of basic training prior to amputation of his bilateral 5th toes.

Notably, under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected injury.  38 C.F.R. § 3.310(a).  In the event service connection for a bilateral foot condition is ultimately granted, an opinion as to whether it is at least as likely as not that the amputation of the bilateral 5th toes was caused by or related to the service-connected foot condition would be necessary.  For the purpose of expediting the claims process, the Board will seek an opinion on this issue on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate specialist to provide an opinion as to the etiology of his bilateral claw and hammer toes, if present, and the amputation of his bilateral 5th toes shortly after separation from service.

A copy of the electronic claims file and this REMAND must be made available to the examiner and a notation that the claims file was reviewed must appear in the examination report.

The examiner should note the presence of claw and hammer toes in service, pain while marching, subluxation of the bilateral 5th toes and pain on flexion of the 5th toes.  It appears, although not listed on the entrance examination, that claw and hammer toes and the overlapping of the 5th toes are congenital disabilities that had existed since birth and were identified within several weeks of entrance onto active duty when they became symptomatic.  

A.  First, the examiner should note whether the Veteran currently has congenital abnormalities of the feet, to include claw and/or hammer toes.

B.  Second, following review of the claims file, the examiner should provide an opinion as to the following:

Assuming that the Veteran had a congenital foot abnormality or abnormalities before entering onto active duty, is it clear, certain, and undebatable that the pre-existing foot abnormality or abnormalities was/were NOT aggravated during active duty?  (Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened.)  

If your opinion is that it is clear, certain, and undebatable that the Veteran's pre-existing foot abnormality or abnormalities was/were NOT aggravated, please provide a reason for your opinion, pointing to the evidence in the record and/or providing medical information about the foot condition/s itself/themselves which led you to the conclusion that the pre-existing foot abnormality or abnormalities was/were clearly NOT aggravated during active duty, especially in light of the amputation of the bilateral 5th toes within 13 months of separation from service.

C.  Third, if the examiner finds that it is NOT clear, certain and undebatable that the Veteran's pre-existing foot abnormality or abnormalities was/were NOT aggravated, the examiner should opine as to the relationship, if any, between the potential aggravation of the pre-existing foot abnormality or abnormalities and the Veteran's amputation of the bilateral 5th toes in 1970.  The examiner should provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the amputation was proximately caused by any in-service aggravation of his pre-existing foot abnormality or abnormalities.

The examiner should note the Veteran's argument that aggravation of his claw and hammer toes in service made amputation of his bilateral 5th toes necessary, i.e. if he had not undergone basic training, he would still have his 5th toes.

If the examiner is unable to provide the opinions requested above without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 
 
2.  To help avoid future remand, the RO must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be taken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 2668 (1998). 

3.  Thereafter, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


